DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Amendment
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. While the cited paragraph 0046 shows support for the analyzing device, the analyzing device is a generic placeholder without a specific meaning for performing a claimed function and is not further limited by sufficient structure.  
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. An explanation is provided below.
Applicant states (p.10) “There is no teaching in paragraph [0075] for a database, let alone a database that stores a known set of gestures represented by a corresponding frequency”.
The Examiner respectfully disagrees. A database, as defined by Merriam-Webster, is an collection of data stored and organized for rapid retrieval as by a computer1.  The cited reference Gollakata teaches “[0026] a memory storing gesture signatures 116”; “[0075] Classification may occur by correlating (e.g. matching) a pattern of segments (e.g. a pattern of positive and negative Doppler shifts) with a known pattern of segments for a particular gesture.”. As the database in Gollakata stores gestures with information that includes frequency information, this teaches the claimed database storing a set of gestures represented by a corresponding frequency. Applicant’s arguments that “it is the pattern of positive and negative shifts that are used to obtain the gesture, rather than the frequencies themselves” is also unpersuasive.  Claim 1 requires “a set of known gestures represented by a corresponding frequency.”  Applicant appears to be arguing a definition to that frequency not present in the claims as presented. 
Applicant further states “[p.11] However, none of the description of Fig. 16 and column 18 describe the use of a display”.
The Examiner disagrees as fig 16 shows an example dynamic hand gestures observed by a radar based system and the GPU renders to display as illustrated in fig 18. Accordingly, the arguments presented are unpersuasive. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“analyzing module” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, 9-12, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US-20160054804 hereinafter Gollakata) in view of Molchanov et al. (US-10481696 hereinafter Molchanov).


Regarding claim 1, Gollakata teaches A gesture recognition system comprising (Gollakata 0111 “gesture recognition for the target human”): 
a transmitting antenna configured to transmit a signal generated by a transmitter onto an object; a receiving antenna device configured to receive a reflected signal, wherein the reflected signal is a reflection of the transmitted signal reflected off the object (Gollakata 0026 “The device 110 may include one or more antennas 108, a receiver 112, one or more processing unit(s) 114, a memory storing gesture signatures 116, and a transmitter 118.”; 0027 “The wireless communications devices may generally include any devices configured to transmit wireless communications signals. ”; 0044 “ In examples of the present invention, an entity reflecting the signals from the transmitter can be thought of as a virtual transmitter that generates the reflected signals.”; fig 9 [shows TX, RX and object]);
	 a receiver configured to process the reflected signal (Gollakata 0029 “The processing unit(s) 114 may identify features in the wireless communications signals received by the receiver 112 which features may be indicative of changes in the environment, such as gestures”);
	 a gestures database configured to store a set of known gestures represented by a corresponding frequency (Gollakata 0026 “a memory storing gesture signatures 116”; 0075 “Classification may occur by correlating (e.g. matching) a pattern of segments (e.g. a pattern of positive and negative Doppler shifts) with a known pattern of segments for a particular gesture”);
	 and an analyzer module configured to (Gollakata 0026 “processing unit(s) 114”): 
compute a shift in frequency over a predetermined period based on the processed reflected signal (Gollakata 0072 “each gesture is represented by a set of segments which have positive and negative Doppler shifts”; 0071 “FIGS. 6a-i are example frequency-Doppler profiles of the gestures shown in FIG. 2.”);
	 obtain the set of known gestures stored in the gestures database (Gollakata 0075 “The known pattern of segments may be referred to as a gesture signature, and gesture signatures may be stored and made accessible to devices and systems (or integral with devices and systems) described herein.”);
	 select a first gesture included in the set of known gestures based on a corresponding first frequency matching the computed shift in frequency (Gollakata 0075 “The known pattern of segments may be referred to as a gesture signature, and gesture signatures may be stored and made accessible to devices and systems (or integral with devices and systems) described herein. The correlation may be performed, for example, using machine learning, pattern matching, or combinations thereof.”; 0076 “classification in operation 450 can be performed by comparing and matching the received number sequence with the set of predetermined sequences (e.g. gesture signatures).”; 0087 “Gestures were correlated (e.g. classified) from the Doppler shifts using pattern matching methodology.”); and 
output the selected first gesture to a (Gollakata 0071 “FIGS. 6a-i are example frequency-Doppler profiles of the gestures shown in FIG. 2.”).
	While Gollakata discloses a frequency-Doppler profile plot (fig. 6), Gollakata does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches output the selected first gesture to a display (Molchanov 3:65-67 “ FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiment”; 20:27 “graphics rendering GPU 1810.” [the GPU is rendering to the display as shown in fig 18]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata to include the radar based user interface of Molchanov.  One would have been motivated to do so in order to allow users to interact with computing devices in a natural manner while still improving the accuracy (Molchanov 1:45-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular use of a display feature.  Since both Gollakata and Molchanov disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 2, Gollakata in view of Molchanov teach The system of claim 1.
	Molchanov further teaches wherein computing the shift in frequency over the predetermined period based on the processed reflected signal includes: computing a first frequency based on a first velocity of a first reflected signal, and computing a second frequency based on a second velocity of a second reflected signal, wherein the shift in frequency is a difference between the first frequency and the second frequency (Molchanov 6:21-22 “The radar can be used to estimate the radial velocity from the Doppler's shift”; 10:15-20 “ The system 100 can further measure the velocity of a moving target object (e.g., a hand) using the Doppler effect. The range between the sensor and the object is computed from the beat frequency shift caused by the time delay of the radio wave traveling to and from the object with the range and velocity forming a range-Doppler map”).
	Regarding claim 3, Gollakata in view of Molchanov teach The system of claim 1.
	 Molchanov further teaches wherein outputting the selected first gesture to the display includes: outputting a selected graphic of the selected first gesture (Molchanov 16:61-67 “FIG. 11 depicts the processing of radar gesture data . . . for each detected object, a 4D vector comprising spatial coordinates and radial velocity is estimated. In other embodiments, after calibration, the radar's measurements are projected on to a depth image (e.g., combined with data received from a depth sensor).”).

	Regarding claim 6, Gollakata in view of Molchanov teach The system of claim 1.
	 Gollakata further teaches wherein the receiving antenna device includes a first receiving antenna and a second receiving antenna spaced a preset distance apart (Gollakata 0106 “4-antenna receiver (e.g. device 110 of FIG. 1)”).

	Regarding claim 9, Gollakata in view of Molchanov teach The system of claim 1.
	Molchanov further teaches wherein the display is configured to display on a screen a graphical depiction of the shift in frequency (Molchanov 3:65-67 “FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiments.”; 13:59-61 “FIG. 8 depicts a scheme of range Doppler processing to measure the Doppler shift (f.sub.d) and the time delay (τ) caused by the motion of the object.”).

	Regarding claim 10, Gollakata teaches A gesture recognition method comprising (Gollakata 0111 “gesture recognition for the target human”): 
transmitting a signal generated by a transmitter onto an object; receiving, by a receiver, a reflected signal, wherein the reflected signal is a reflection of the transmitted signal reflected off the object (Gollakata 0026 “The device 110 may include one or more antennas 108, a receiver 112, one or more processing unit(s) 114, a memory storing gesture signatures 116, and a transmitter 118.”; 0027 “The wireless communications devices may generally include any devices configured to transmit wireless communications signals. ”; 0044 “ In examples of the present invention, an entity reflecting the signals from the transmitter can be thought of as a virtual transmitter that generates the reflected signals.”; fig 9 [shows TX, RX and object]);
	 monitoring the reflected signal for a predetermined time (Gollakata fig 3 [is a flowchart regarding the processing of the reflection signals corresponding to monitoring the reflection signal]; 0070 “Referring back to FIG. 4, Doppler shifts may be extracted in operation 430. To implement operation 430 in some examples, the frequency-time Doppler profile of the narrowband signal provided by operation 410 may be computed.”);
	 calculating a first (Gollakata 0071 “FIG. 2. The frequency-Doppler profiles may generally be segmented by methods, devices, and systems described herein (e.g. the device 110 of FIG. 1) into sequences of positive and negative Doppler shifts, which may uniquely identify each gesture.”; 0076 “In some examples, there are three types of segments: segments with only positive Doppler shifts, segments with only negative Doppler shifts, and segments with both positive and negative Doppler shifts. These can be represented as three numbers, e.g. ‘1’, ‘−1’, and ‘2’. Each gesture in FIGS. 6a-i can accordingly be stored as a unique sequence of these three numbers. Now, classification in operation 450 can be performed by comparing and matching the received number sequence with the set of predetermined sequences (e.g. gesture signatures). Note that this classification methodology may be operable with entities performing gestures at different speeds. Different speeds change the duration of each segment and the specific Doppler frequencies that have energy, but generally do not change the pattern of positive and negative shifts. Thus, the gestures performed at different speeds results in the same pattern of numbers and hence can be classified in accordance with methodologies described herein.” [although Gollakata does not explicitly disclose velocity calulations, speed calculations are described]);
determining a frequency shift over the predetermined time based on the first (See above; 0044 “More generally, a point object moving at a speed of v at an angle of μ from the receiver, results in a Doppler shift given by the following equation”);
	 obtaining a set of known gestures, wherein the set of known gestures is stored in a gestures database and each gesture of the set of known gestures corresponds to a predetermined frequency (Gollakata 0026 “a memory storing gesture signatures 116”; 0075 “Classification may occur by correlating (e.g. matching) a pattern of segments (e.g. a pattern of positive and negative Doppler shifts) with a known pattern of segments for a particular gesture”);
	comparing the frequency shift to the set of known gestures; selecting a first gesture of the set of known gestures based on a first predetermined frequency of the first gesture matching the frequency shift (Gollakata 0075 “The known pattern of segments may be referred to as a gesture signature, and gesture signatures may be stored and made accessible to devices and systems (or integral with devices and systems) described herein. The correlation may be performed, for example, using machine learning, pattern matching, or combinations thereof.”; 0076 “classification in operation 450 can be performed by comparing and matching the received number sequence with the set of predetermined sequences (e.g. gesture signatures).”; 0087 “Gestures were correlated (e.g. classified) from the Doppler shifts using pattern matching methodology.”); 
	 and outputting the first gesture to a (Gollakata 0071 “FIGS. 6a-i are example frequency-Doppler profiles of the gestures shown in FIG. 2.”).
While Gollakata discloses a frequency-Doppler profile plot (fig. 6), Gollakata does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches a display screen (Molchanov 3:65-67 “ FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiment”; 20:27 “graphics rendering GPU 1810.”) and velocity calculations (Molchanov 6:21-22 “The radar can be used to estimate the radial velocity from the Doppler's shift”; 10:15-20 “ The system 100 can further measure the velocity of a moving target object (e.g., a hand) using the Doppler effect. The range between the sensor and the object is computed from the beat frequency shift caused by the time delay of the radio wave traveling to and from the object with the range and velocity forming a range-Doppler map”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata to include the radar based user interface of Molchanov.  One would have been motivated to do so in order to allow users to interact with computing devices in a natural manner while still improving the accuracy (Molchanov 1:45-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular use of a display feature.  Since both Gollakata and Molchanov disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 11, Gollakata in view of Molchanov teach The method of claim 10.
Molchanov further teaches further comprising: computing a first frequency based on the first velocity at the first time, and computing a second frequency based on the second velocity at the second time, wherein the frequency shift is the difference between the first frequency and the second frequency (Molchanov 6:21-22 “The radar can be used to estimate the radial velocity from the Doppler's shift”; 10:15-20 “ The system 100 can further measure the velocity of a moving target object (e.g., a hand) using the Doppler effect. The range between the sensor and the object is computed from the beat frequency shift caused by the time delay of the radio wave traveling to and from the object with the range and velocity forming a range-Doppler map”).

	Regarding claim 12, Gollakata in view of Molchanov teach The method of claim 10.
Molchanov further teaches further comprising: outputting a graphic of the selected first gesture (Molchanov 3:65-67 “FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiments.”).

	Regarding claim 15, Gollakata in view of Molchanov teach The method of claim 10.
Gollakata further teaches wherein the receiver receives the reflected signal from a first receiving antenna and a second receiving antenna spaced apart (Gollakata 0106 “4-antenna receiver (e.g. device 110 of FIG. 1)”).

	Regarding claim 17, Gollakata teaches A gesture recognition system comprising (Gollakata 0111 “gesture recognition for the target human”): a transmitting antenna configured to transmit a signal generated by a transmitter onto an object; a receiving antenna device configured to receive a reflected signal, wherein the reflected signal is a reflection of the transmitted signal reflected off the object (Gollakata 0026 “The device 110 may include one or more antennas 108, a receiver 112, one or more processing unit(s) 114, a memory storing gesture signatures 116, and a transmitter 118.”; 0027 “The wireless communications devices may generally include any devices configured to transmit wireless communications signals. ”; 0044 “ In examples of the present invention, an entity reflecting the signals from the transmitter can be thought of as a virtual transmitter that generates the reflected signals.”; fig 9 [shows TX, RX and object]);
	 a receiver configured to process the reflected signal (Gollakata 0029 “The processing unit(s) 114 may identify features in the wireless communications signals received by the receiver 112 which features may be indicative of changes in the environment, such as gestures ”);
	 and a computing device (0029 “The device 110 may be implemented using a router, laptop, desktop, other computing system”) 
including at least one processor and associated memory (0032 “The memory 116 may be in communication with the processing unit(s) 114”), 
wherein the memory stores instructions that, upon execution by the at least one processor, cause the at least one processor to: monitor the processed reflected signal (0029 “The processing unit(s) 114 may identify features in the wireless communication signals, for example, by analyzing a Doppler shift in the wireless communication signals, multi-path distortions in the wireless communication signals, or combinations thereof.”); 
	 identify a shift in frequency (Gollakata 0072 “each gesture is represented by a set of segments which have positive and negative Doppler shifts”; 0071 “FIGS. 6a-i are example frequency-Doppler profiles of the gestures shown in FIG. 2.”);
	 compare the shift in frequency to a set of known gestures (Gollakata 0075 “The known pattern of segments may be referred to as a gesture signature, and gesture signatures may be stored and made accessible to devices and systems (or integral with devices and systems) described herein.”);
	 select a gesture of the set of known gestures that indicates the shift in frequency (Gollakata 0075 “The known pattern of segments may be referred to as a gesture signature, and gesture signatures may be stored and made accessible to devices and systems (or integral with devices and systems) described herein. The correlation may be performed, for example, using machine learning, pattern matching, or combinations thereof.”; 0076 “classification in operation 450 can be performed by comparing and matching the received number sequence with the set of predetermined sequences (e.g. gesture signatures).”; 0087 “Gestures were correlated (e.g. classified) from the Doppler shifts using pattern matching methodology.”);  
While Gollakata discloses a frequency-Doppler profile plot (fig. 6), Gollakata does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Molchanov teaches generate a graphical depiction of the processed reflected signal for a predetermined time (Molchanov 3:65-67 “ FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiments.”) and a display module (Molchanov 19:61 “display 1812”; fig 16).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata to include the radar based user interface of Molchanov.  One would have been motivated to do so in order to allow users to interact with computing devices in a natural manner while still improving the accuracy (Molchanov 1:45-60).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Molchanov merely teaches that it is well-known to incorporate the particular use of a display feature.  Since both Gollakata and Molchanov disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 19, Gollakata in view of Molchanov teach The system of claim 17.
	Gollakata further teaches wherein the receiving antenna device includes: a first receiving antenna and a second receiving antenna separated by a distance (Gollakata 0106 “4-antenna receiver (e.g. device 110 of FIG. 1)”).

Claim(s) 4-5, 7-8, 13-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US-20160054804 hereinafter Gollakata) in view of Molchanov et al. (US-10481696 hereinafter Molchanov) and in further view of Nanzer et al. (Dual Interferometric-Doppler Measurements of the
Radial and Angular Velocity of Humans [NPL, 2014] hereinafter Nanzer).

	Regarding claim 4, Gollakata in view of Molchanov teach The system of claim 1.
	Molchanov further teaches wherein the receiver configured to process the signal is further configured to measure an (6:58-61 “ In the context of dynamic gesture recognition, a hand gesture produces multiple reflections from different parts of the hand with different range and radial velocity values that vary over time.”).
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches to measure an angular velocity of the object based on the reflected signal (Nanzer abstract “The radar sensor is comprised of a Doppler detection mode for measuring the radial velocity of a moving object, as well as a recently developed interferometric mode
for directly measuring the angular velocity”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the particular use of angular velocity.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 5, Gollakata in view of Molchanov teach The system of claim 1 wherein the receiver is an 
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches wherein the receiver is an interferometric receiver (Nanzer p. 1513 “By combining the traditional Doppler measurement of radial velocity with the measurement of angular velocity using an interferometric receiver”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the receiver as an interferometric receiver.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 7, Gollakata in view of Molchanov teach The system of claim 6.
Molchanov further teaches wherein: the first receiving antenna receives a first reflected signal, the second receiving antenna receives a second reflected signal (Molchanov fig 1 [shows multiple receivers RXs]), and 
computing the shift in frequency over the predetermined period based on the processed reflected signal includes calculating an (Molchanov 10:16-21 “The range between the sensor and the object is computed from the beat frequency shift caused by the time delay of the radio wave traveling to and from the object with the range and velocity forming a range-Doppler map, where each moving object is localized.”; 6:21-23 “The radar can be used to estimate the radial velocity from the Doppler's shift of the signal.”).
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches angular velocity of the object (Nanzer abstract “The radar sensor is comprised of a Doppler detection mode for measuring the radial velocity of a moving object, as well as a recently developed interferometric mode for directly measuring the angular velocity”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the particular use of angular velocity.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 8, Gollakata in view of Molchanov teach The system of claim 1.
Molchanov further teaches wherein: the receiver includes a (Molchanov fig 4 “LPF”).
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches receiver includes a mixer (Nanzer fig 3).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the particular use of a mixer.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Gollakata in view of Molchanov teach The method of claim 10.
Molchanov wherein the receiver measures an (Molchanov 6:58-61 “ In the context of dynamic gesture recognition, a hand gesture produces multiple reflections from different parts of the hand with different range and radial velocity values that vary over time.”).
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches to measure an angular velocity of the object based on the reflected signal (Nanzer abstract “The radar sensor is comprised of a Doppler detection mode for measuring the radial velocity of a moving object, as well as a recently developed interferometric mode
for directly measuring the angular velocity”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the particular use of angular velocity.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Gollakata in view of Molchanov teach The method of claim 10 but does not explicitly teach wherein the receiver is an interferometric receiver.
However, in a related field of endeavor, Nanzer teaches wherein the receiver is an interferometric receiver (Nanzer p. 1513 “By combining the traditional Doppler measurement of radial velocity with the measurement of angular velocity using an interferometric receiver”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the receiver as an interferometric receiver.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Gollakata in view of Molchanov teach The method of claim 10 but does not explicitly teach wherein the first velocity and the second velocity are angular velocities.
However, in a related field of endeavor, Nanzer teaches wherein the first velocity and the second velocity are angular velocities (Nanzer abstract “The radar sensor is comprised of a Doppler detection mode for measuring the radial velocity of a moving object, as well as a recently developed interferometric mode for directly measuring the angular velocity”; p. 1517 “The measurements of Fig. 5 demonstrate a method of simultaneously measuring the angular and radial velocities of a moving human” [corresponds to a plurality of angular velocity measurements]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the particular use of angular velocity.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Gollakata in view of Molchanov teach The system of claim 17 wherein the receiver is an 
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Nanzer teaches wherein the receiver is an interferometric receiver (Nanzer p. 1513 “By combining the traditional Doppler measurement of radial velocity with the measurement of angular velocity using an interferometric receiver”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the dual interferometric-Doppler measurement system and method of Nanzer.  One would have been motivated to do so in order to allow users to improve remote sensing capabilities (Nanzer p. 1517).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nanzer merely teaches that it is well-known to incorporate the receiver as an interferometric receiver.  Since both Gollakata in view of Molchanov and Nanzer disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US-20160054804 hereinafter Gollakata) in view of Molchanov et al. (US-10481696 hereinafter Molchanov) and in further view of Jain et al. (US PAT 10928917 hereinafter Jain).

	Regarding claim 20, Gollakata in view of Molchanov teach The system of claim 17 wherein the instructions include: identifying, in the graphical depiction (Molchanov 3:65-67 “FIG. 16 shows example dynamic hand gestures observed by a radar based system in accordance with various embodiments.”), 
Gollakata in view of Molchanov does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Jain teaches a first peak at a first time and a second peak and a second time, wherein the shift in frequency is a frequency difference between the first peak and the second peak (Jain 12:60-65 “The detecting of the shift can comprise determining a frequency (e.g., Doppler) shift of the reflected signal by determining a peak difference between the waveform corresponding to the pilot signal and the waveform corresponding to the reflected signal. ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the gesture detection system and method of Gollakata and the radar based user interface of Molchanov to include the gesture recognition system and method of Jain.  One would have been motivated to do so in order to allow users to improve robustness of the system by increasing range of detection (Jain 8:7-20).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Jain merely teaches that it is well-known to incorporate the particular use of peak detection.  Since both Gollakata in view of Molchanov and Jain disclose similar gesture detection interfaces, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Smus et al. (US-20150261495) discloses “The present disclosure provides techniques for improving IMU-based gesture detection by a device using ultrasonic Doppler. A method may include detecting the onset of a gesture at a first device based on motion data obtained from an IMU of the first device.  (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                 

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                   
                                                                                                                                                              





	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Database Definition & Meaning - Merriam-Webster, retrieved 8/8/2022.